UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6225


WARREN CHASE,

                  Plaintiff - Appellant,

             v.

THE PRIOR AND PRESENT DOC COMMISSIONERS OF CORRECTIONS;
KATHLEEN GREEN, Warden; SIMON WAINWRIGHT, Warden; TYRONE
CROWDER; JOHN S. WOLFE; CALVIN WILSON; PATRICA SHEARIN,
Warden; D. HANSEN, Major; C. N. PEAY, Major; J. MAYFIELD,
Lieutenant; T. DONNELL, Lieutenant; R. WALKER, Lieutenant;
J. E. PRICE, Sergeant; M. MONTGOMERY, Sergeant; T. MARTIN,
Sergeant; T. SMITH; T. BRAWNER, Sergeant; T. BROWN,
Sergeant; D. MAYZCK, Sergeant; R. THOMPSON, Sergeant; S.
FLOID; D. WIGGINS, Sergeant; K. COOPER, Sergeant; T.
RICHARDSON, Sergeant; H. TALIB, Sergeant; M. WINN, Sergeant;
E. THOMPSON, Sergeant; S. PHILLIPS, Sergeant; A. SCOTT,
Sergeant; D. GREEN, Sergeant; E. PULLEY, Sergeant; D.
MANGUM, Sergeant; M. ROSS, Sergeant; D. OLIVER, Sergeant; D.
CHASE,   Sergeant;  D.   ALEXANDER,  Sergeant;  L.   BATTLE,
Sergeant; F. SMITH, Sergeant; B. STOLKS, Sergeant; J. A.
BAILEY, Sergeant,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:08-cv-00834-CCB)


Submitted:    June 22, 2009                 Decided:   June 29, 2009


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Warren Chase, Appellant Pro Se.    Stephanie Judith Lane Weber,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Warren     Chase     seeks    to     appeal    the    district    court’s

order denying his motion for a default judgment.                     This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2006),   and   certain       interlocutory       and     collateral      orders,    28

U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541 (1949).                    The order Chase seeks

to   appeal     is     neither     a     final     order    nor      an   appealable

interlocutory or collateral order.                Accordingly, we dismiss the

appeal for lack of jurisdiction.                 We also deny Chase’s request

for injunctive relief.           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before    the    court     and     argument    would    not    aid    the

decisional process.

                                                                            DISMISSED




                                          3